Citation Nr: 1109210	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  07-01 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for a rating in excess of 50 percent for PTSD.

In July 2010, the Veteran testified before the Board at a hearing that was held at the RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his July 2010 hearing before the Board, the Veteran stated that his service-connected PTSD had worsened since the latest VA examination.  He specifically  noted that since the last examination, he had experienced suicidal ideations several times per year.  The Veteran was last afforded an examination for PTSD in January 2005.  As his PTSD appears to have worsened since the time of the last examination, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Additionally, at his July 2010 hearing, the Veteran indicated that he had not obtained treatment for his PTSD.  However, as the Veteran may have received treatment for PTSD since his July 2010 hearing, records dated since July 2010 should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file records from the VA Medical Center in New Orleans, Louisiana, dated from July 2010 to the present.  If any of the records are no longer on file, request them from the appropriate storage facility.  All attempts to secure those records must be documented in the claims folder.

2.  After the above-noted records have been associated with the claims file, schedule the Veteran for an examination to determine the current severity of his service-connected PTSD.  The claims folder, along with any additional evidence obtained, should be made available to the examiner for review.  The examiner should review the claims folder and should note that review in the report.  All signs and symptoms of the service-connected psychiatric disorder should be reported in detail.  The examiner should also describe the impact of the Veteran's psychiatric disorder on his occupational and social functioning, and specifically opine as to whether the Veteran's PTSD renders him unemployable.  The rationale for all opinions should be explained.

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


